Citation Nr: 0326024	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to payment of clothing allowance for 1999.

2.  Entitlement to an increased disability rating for 
residuals of left ankle fracture, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from April 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  A November 2000 decision denied payment of clothing 
allowance for 1999.  A February 2001 rating decision 
continued the 20 percent evaluation for the veteran's left 
ankle disorder that had been in effect since 1996.  The Board 
notes that during the pendency of this appeal, August and 
December 2002 rating decisions assigned a temporary total 
rating for the veteran's left ankle disorder from July 18, 
2002, to October 31, 2002, with continuation of the 
previously-assigned 20 percent rating as of November 1, 2002.  
This temporary 100 percent rating was awarded under 38 C.F.R. 
§ 4.30 based on convalescence following ankle surgery in July 
2002.

In the February 2001 substantive appeal of the clothing 
allowance issue, the veteran requested a local hearing.  A 
hearing was scheduled for June 2001, but he failed to report.  
In the March 2002 substantive appeal of the increased rating 
issue, the veteran indicated that he was not requesting a 
hearing.

The issue of entitlement to an increased rating for the 
veteran's left ankle disorder is the subject of the REMAND 
herein.

The Board notes that in his March 2002 substantive appeal, 
the veteran implicitly raised claims of entitlement to 
service connection for painful scars resulting from his 1995 
ankle surgery and a right knee disorder allegedly caused by 
the ankle disorder.  These claims have not been adjudicated 
by the RO, and the Board does not have the jurisdiction to 
address them.  These claims are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  On October 26, 2000, VA received the veteran's claim for 
payment of clothing allowance for 1999.

2.  A formal or informal claim for a clothing allowance was 
not filed prior to October 26, 2000.  


CONCLUSION OF LAW

There is no legal entitlement to payment of VA clothing 
allowance benefits for 1999.  38 U.S.C.A. §§ 1162, 5101(a) 
(West 2002); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.810 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 26, 2000, VA received the veteran's claim for 
payment of clothing allowance for 1999.  He noted that he had 
received this payment for 2000, but had not been told he was 
eligible for such a benefit in 1999.  Of record is an 
eligibility determination for clothing allowance dated 
September 6, 2000, which shows the veteran was using a brace 
for the service-connected left ankle disorder.

In November 2000, the RO denied payment of clothing allowance 
for 1999 based on untimely application for this benefit.  In 
his notice of disagreement and substantive appeal, the 
veteran maintains retroactive payment is warranted because VA 
personnel never informed him that he was eligible for this 
benefit when he received his ankle brace, and he filed his 
application as soon as he learned he was eligible.  


Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements described above.  Subsequent annual 
payments for those meeting the eligibility requirements 
described above will become due on the anniversary date 
thereafter, both as to initial claims and recurring payments 
under previously-established entitlement.  38 C.F.R. § 
3.810(b).

The application for clothing allowance must be filed within 
one year of the anniversary date (August 1) for which 
entitlement is initially established; otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within one year of such date.  The one-
year period for filing application will include the 
anniversary date and terminate on July 31 of the following 
year.  38 C.F.R. § 3.810(c)(1).  However, where the initial 
determination of service connection for the qualifying 
disability is made subsequent to an anniversary date for 
which entitlement is established, the application for 
clothing allowance may be filed within one year from the date 
of notification to the veteran of such determination.  38 
C.F.R. § 3.810(c)(2).


A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  However, 
such informal claim must identify the benefit sought; VA is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

Once a formal claim for VA compensation or pension has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA outpatient record, 
examination, report, or hospital report will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen, in which case the date of the VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b).  The latter provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established, or when a claim specifying the benefit sought is 
received within 1 year from the date of such examination, 
treatment, or hospital admission.  

Initially, the Board concludes that the regulatory provisions 
of 38 C.F.R. § 3.157 specifically apply only to certain 
claims for VA compensation and pension (i.e., claims for an 
increase for a disability already service-connected or claims 
to reopen certain previously-denied claims), but these 
provisions do not apply to VA clothing allowance benefits.  
The provisions of 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 
expressly govern such claims, with the latter VA regulation 
providing specific provisions for the effective dates of 
awards and payments thereof.  

The Board is mindful of the veteran's contention that, had he 
been correctly informed earlier, by VA, of his eligibility 
for the benefits at issue, he most certainly would have 
submitted his application much sooner than he did.  However, 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947)).  Thus, VA regulations are binding on all who 
seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id.  "The 
'presumption' that everyone knows the law is simply a more 
colorful way of stating the principle that ignorance of the 
law is irrelevant."  Id. (citing 21 C. Wright & K. Graham, 
Federal Practice and Procedure § 5124, at 588 (1977) 
(footnote omitted).  The veteran, even if he was unaware of 
the necessity of filing an application for clothing allowance 
by a certain date, is necessarily charged with knowledge of 
the applicable regulations.  

38 U.S.C. § 7722(c) does require that VA "distribute full 
information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department . . ."  
The Board observes that the VA outpatient treatment records 
show in late 1998 and early 1999 that the veteran underwent 
various consultations for his ankle disorder, which resulted 
in the ankle brace being prescribed.  However, the mere fact 
that the veteran wore a brace for his service-connected left 
ankle disorder may not reasonably be construed as triggering 
any duty on the part of VA to notify the veteran of his right 
to file a claim for a clothing allowance, eligibility for 
which is contingent upon medical evidence that establishes 
the additional fact that such brace wore out or tore his 
clothing.  There was no medical record contained in the 
claims folder prior to October 2000 indicating that the 
veteran's ankle brace wore out or tore his clothing.  

Accepting, for the sake of argument, that VA had possession 
of medical records in 1999 suggesting at least potential 
eligibility for a clothing allowance, there are no statutory 
provisions allowing a grant of retroactive benefits based on 
a failure to provide information concerning benefit 
eligibility under 38 U.S.C. § 7722.  VA's failure to give a 
claimant, or potential claimant, any form or information 
concerning the right to file a claim, or to furnish notice of 
the time limit for the filing of a claim, does not extend the 
time periods for doing so.  38 C.F.R. § 21.1032(c) (1998); 
38 C.F.R. § 21.1032(a) (2002).  The remedy for breach of such 
an obligation cannot involve payment of benefits where 
statutory requirements for such benefits are not met.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).  Although it is unfortunate if the 
veteran did not learn of his potential entitlement to a 
clothing allowance prior to 2000, his claimed lack of 
awareness does not provide a legal basis for the award of 
retroactive payments for that benefit.  See also VAOPGCPREC 
17-95.  

A claim must be filed before VA benefits can be paid.  The 
plain language of 38 C.F.R. § 3.810 providing for a clothing 
allowance specifically states that a veteran with a 
qualifying disability is entitled to such benefit only upon 
application therefor - language which is consistent with the 
requirements of 38 U.S.C.A. § 5101(a) and 38 C.F.R. § 
3.151(a) that a specific claim in the form prescribed by the 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the VA.  The applicable law and regulations clearly make it 
the veteran's responsibility to initiate a claim for a VA 
clothing allowance if he seeks that benefit.  In the case of 
the clothing allowance, if the veteran does not apply for it 
before the July 31 following the first August 1 upon which he 
qualifies for it, then the effective date is the next August 
1 after the application is filed if the veteran still 
qualifies for the clothing allowance on that August 1.  38 
C.F.R. § 3.810(c)(1).

Therefore, the evidence shows that the veteran's original 
claim for an annual clothing allowance was received by the RO 
on October 26, 2000.  The veteran does not dispute the date 
of the RO's initial receipt of his claim and does not allege 
that he submitted a claim for an annual clothing allowance 
prior to that date.  The Board finds that there is no basis 
in law or fact whereby the veteran may be granted the 
benefits sought in this appeal.  In cases such as this, where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

Lastly, with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), the Board finds that the VCAA is not applicable in 
this case, where it is the law that is dispositive of the 
claim, and the claim has been denied because of lack of legal 
merit under the law.  There is no dispute over the fact that 
the veteran first filed a formal claim for a VA clothing 
allowance in 2000, inasmuch as he has submitted statements 
that he was unaware of the existence of that benefit prior to 
that time, and the outcome of this case is thus controlled 
solely by the law.  VCAA is not applicable in all cases.  It 
is not the factual evidence that is dispositive of the 
present appeal, but rather an interpretation and application 
of a statute which requires that the VA claims process be 
initiated by the submission of an application - the filing of 
a claim - for the benefit sought.  Enactment of the VCAA does 
not affect matters on appeal from the Board when the question 
is limited to statutory interpretation.  Mason v. Principi, 
16 Vet. App. 129 (2002).


ORDER

Entitlement to payment of clothing allowance for 1999 is 
denied.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran last underwent VA examination of his left ankle 
in October 2000.  Since that time, he had surgery on the 
ankle in July 2002.  The last VA treatment record associated 
with the claims file is dated in October 2002, when the 
veteran was still receiving a temporary 100 percent 
disability rating for convalescence.  The current status of 
the veteran's left ankle disorder is of primary concern in 
this case, and there is simply not enough medical evidence in 
the file to determine whether his ankle disorder remains the 
same, or worsened or improved, following the 2002 surgery.  
Therefore, an examination is needed.

Accordingly, this claim is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA facility in Louisville for 
treatment of his left ankle from October 
2002 to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA orthopedic examination.  The 
examiner should review the claims folder 
prior to the examination.

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected left 
ankle condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  

All functional limitations resulting from 
the service-connected left ankle disorder 
are to be identified, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the ankle.  The examiner 
should discuss the effect the veteran's 
left ankle disorder has upon his daily 
activities.  

3.  If, and only if, appropriate and in 
accordance with current legal precedent, 
review the claims file and take any 
measures needed to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003); Disabled Am. 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The veteran should be provided an 
adequate time in which to respond to any 
required VCAA notice.  

Also, review the examination report and 
be sure it is complete and provides all 
necessary information.  If it does not, 
it must be returned to the examiner for 
corrective action.

4.  Then, readjudicate the claim.  If any 
such action does not resolve the claim, 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.



Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



